Citation Nr: 1612833	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-44 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating for Meniere's syndrome in excess of 60 percent for the period prior to December 5, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from June 2000 to December 2007. 

This case comes before the Board of Veterans' Appeals (the Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Board remanded the Veteran's claim in October 2013 for further development.  To the extent possible that development was completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  After the development was completed, a new rating decision was issued in February 2014.  The new rating decision assigned a 60 percent rating for Meniere's syndrome effective December 10, 2007, and a 100 percent rating from December 5, 2013, forward.  

When a Veteran files a claim for an increased rating, she is presumed to be seeking the maximum benefit under any applicable theory, including total disability rating based on individual unemployability (TDIU).  See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Id. at 453-54.  In this case, there is no evidence of record that the Veteran was unable to obtain or maintain substantially gainful employment due to her service-connected disabilities.  Therefore, the issue of entitlement to TDIU has not been raised by the record.

Additionally, the Court of Veterans Appeals (Court), has found the principle of seeking the maximum benefit also means that entitlement to special monthly compensation (SMC) is an inferable issue anytime a veteran is requesting increased benefits.  Akles v. Derwinski, 1 Vet. App. 118 (1991).  In this case, the Board finds that the issue of entitlement to SMC has not been raised by the record.  While the Veteran is assigned a 100 percent rating for Meniere's syndrome, the Veteran does not have an additional disability or combination of disabilities rated at 60 percent or more, independent of her Meniere's syndrome.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015); see Bradley v. Peake, 22 Vet App 280 (2008).  Further, there is no lay or medical evidence that the Veteran is housebound in fact due to her service-connected disabilities.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).  There is no lay evidence of record indicating that the Veteran requires aid and attendance, and the medical evidence of record, including the Veteran's statements at Compensation and Pension (C&P) examinations, shows that the Veteran is able to attend to daily living activities.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2015).  The Veteran has not alleged, and the medical evidence does not show, that any of the Veteran's disabilities have resulted in the loss of use of a limb, loss of use of a creative organ, blindness, or deafness.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a) (2105).  In short, the evidence of record does not raise the issue of entitlement to SMC under any potentially applicable theory, and therefore, the Board will not infer the issue.

The Board has not only reviewed the Veteran's physical claims file, but also her electronic claims file to ensure a total review of the evidence. 


FINDINGS OF FACT

1. During the period prior to December 5, 2013, the Veteran's service-connected Meniere's syndrome is shown to have produced hearing impairment with attacks of vertigo and cerebellar gait. 

2. The evidence is at least in relative equipoise as to whether the Veteran experienced attacks of vertigo an cerebellar gait more than once a week.



CONCLUSION OF LAW

Prior to December 5, 2013, the criteria for a disability rating of 100 percent for Meniere's syndrome have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.87, Diagnostic Code 6205 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter in October 2013.  The Board specifically instructed the Agency of Original Jurisdiction (AOJ) to obtain a new examination for the Veteran's Meniere's syndrome.  This examination was conducted in December 2013, and the AOJ issued a new decision based on the additional development.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As discussed in more detail below, sufficient evidence is of record to grant a 100 percent initial rating for the Veteran's service-connected Meniere's syndrome.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.

Legal Criteria

Meniere's disease is evaluated under Diagnostic Code (DC) 6205.  See 38 C.F.R. § 4.87, DC 6205 (2015).  The Board deems this code appropriate, primarily because it pertains specifically to the diagnosed disability in the Veteran's case (hearing impairment with attacks of vertigo, with or without tinnitus).  DC 6205 also indicates that Meniere's disease can be rated by separately rating hearing impairment, tinnitus, and vertigo as a peripheral vestibular disorder.  38 C.F.R. § 4.87, DC 6205 (2015).  VA will apply the method which results in a higher overall evaluation.  However, ratings for hearing impairment, tinnitus, or vertigo are not to be combined with an evaluation under DC 6205.  Id.  Therefore, in examining the Veteran's disability, the Board has considered not only DC 6205, but also DC 6204 (peripheral vestibular disorders), DC 6260 (tinnitus, recurrent), and 38 C.F.R. § 3.385 (hearing loss), in order to determine the highest overall evaluation to which the Veteran is entitled. 

Under DC 6205, Meniere's disease, a 60 percent rating is appropriate for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus; and a 100 percent rating is appropriate for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  38 C.F.R. § 4.87, DC 6205 (2015).

Vertigo is defined as "an illusory sense that either the environment or one's own body is revolving . . . [t]he term is sometimes erroneously used to mean any form of dizziness."  Dorland's Illustrated Medical Dictionary at 2051 (32nd ed. 2012).  Whereas, cerebellar gait is defined as "a staggering ataxic gait, sometimes with a tendency to fall to one side, indicative of cerebellar lesions."  Id. at 753.

Under DC 6204, peripheral vestibular disorders, a 10 percent disability rating is warranted for occasional dizziness; and a 30 percent rating is appropriate for dizziness and occasional staggering.  38 C.F.R. § 4.87, DC 6204 (2015).  The note associated with DC 6204 states that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under DC 6204. 

Under DC 6260, a 10 percent disability rating is warranted for recurrent tinnitus.

Under 38 C.F.R. § 3.385, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores are less than 94 percent. 38 C.F.R. § 3.385  (2014).

Analysis

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

When evaluating the Veteran's Meniere's syndrome for a rating under DC 6205, VA must consider the symptoms of hearing loss and attacks of vertigo and cerebellar gait.  The Board notes that while tinnitus is a symptom that may be associated with these symptoms during an attack, its presence or absence does not affect the rating level.  Instead the rating depends on both the presence of the aforementioned symptoms and the frequency with which they occur.  

Symptoms

In this instance the Veteran's medical records and lay statements are sufficient to demonstrate the presence of a hearing impairment and attacks of vertigo and cerebellar gait.  

The Veteran's pre-discharge QTC examination in October 2007 indicated that she had severe high frequency hearing loss at 6000 to 8000 Hertz (Hz).  Additionally, the Veteran reports that she has muffled hearing during attacks of vertigo.  While high frequency hearing loss does not amount to a hearing disability under 38 C.F.R. § 3.385 (2015), DC 6205 does not require a "hearing disability", merely a "hearing impairment."  Therefore, this symptom is sufficiently exhibited in the medical evidence. 

The Veteran also reported attacks of vertigo at the October 2007 QTC examination.  The clinician noted that the Veteran did not have any difficulty balancing and in the section of the examination report on the physical examination it is noted that there is no finding of a staggering gait or a cerebellar gait.  It is unclear, however, if these notations are with respect to the Veteran's attacks or if it referred to her current state at the examination.  DC 6205 does not require that a cerebellar gait be present at all times.  It only requires attacks of cerebellar gait.  In contrast to the October 2007 QTC examination, attacks of cerebellar gait are supported by the Veteran's lay statement in her September 2008 Statement in Support of Claim that describes difficulty with balance; and in the November 2009 VA Form 9 where she describes needing to lie down to avoid falling and difficulty walking.  Additionally, at the 2013 VA examination, the Veteran stated that she staggers during all episodes of vertigo.  The October 2008 VA examination did not address the issue of cerebellar gait.  The Veteran's direct statements about the symptoms she experiences during attacks are more probative to this matter than the clinician's notes from the October 2007 QTC examination because it would be speculative to presume the clinician's notes refer to the Veteran's state during an attack.  The Board also notes that the Veteran's statements about experiencing difficulty with balance and walking, which are consistent with a cerebellar gait, appear more than once in the record, whereas the 2007 QTC examination stands as the lone instance affirmatively denying the existence of a cerebellar gait.  Therefore, taken as a whole, the weight of the evidence supports that the Veteran had attacks of vertigo and cerebellar gait. 

Frequency of Symptoms

The significant difference between the current rating of 60 percent for Meniere's syndrome and a rating for 100 percent is the frequency of the attacks of vertigo and cerebellar gait.  If attacks occur from one to four times a month, a 60 percent rating is appropriate.  38 C.F.R. § 4.87, DC 6205 (2015).  If attacks occur more than once a week, a 100 percent rating is appropriate.  Id.  

At issue in this case is the frequency of attacks prior to the December 2013 VA examination.  At that examination, the Veteran reported attacks more than once a week and a 100 percent rating was assigned.  Prior to that date, the reports are inconsistent, and only a 60 percent rating has been assigned.  In the October 2007 QTC examination, the Veteran reported that she had attacks up to four times a week, but that since taking her medication that they only occurred "about 1 time per week."  Her October 2008 Statement in Support of Claim states her "dizzy spells" occur two or more times per week.  However, at the October 2009 VA examination she reported her episodes of vertigo only occurred twice a month.  

All three of the conflicting statements were made by the Veteran, and all three were made in the context of trying to obtain benefits for the Veteran's.  Therefore, the statements are all afforded the same weight and probative value.  Looking at each statement separately, the first statement, "about 1 time per week," is vague and could refer to either attacks happening more than one time per week or happening less than one time per week.  The second statement, two or more times per week, would support the more than once a week, 100 percent rating.  However, the twice a month statement falls in the one to four times a month, 60 percent rating category.  When weighing the three statements, the evidence in support for the attacks happening more than once a week is balanced with that in support of the attacks happening one to four times per month.  In such a situation, the Veteran is afforded the benefit of the doubt.  38 U.S.C.A. § 5107 (b) (West 2014).  

Therefore, the evidence is sufficient to show the Veteran experienced attacks of vertigo and cerebellar gait more than once a week during the period prior to December 2013, and is entitled to a 100 percent rating.  

As a higher rating than 100 percent is not achievable, it is unnecessary to rate the Veteran's Meniere's syndrome by separately evaluating vertigo, hearing impairment, and tinnitus.  


ORDER

Entitlement to a 100 percent initial rating for Meniere's syndrome for the period prior to December 5, 2013 is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


